Beatty, C. J., concurring.
I concur in the judgment, not because I think the constitution secures the right of trial by jury in prosecutions for petty misdemeanors created by statute or municipal ordinance, but solely upon the ground that the right seems to be conferred by the provisions of the Penal Code.
In my opinion, the legislature has the power to provide for summary proceedings to enforce municipal regulations without a jury trial, but I cannot discover that such power has been exercised. By sections 1430-1435 of the Penal Code, relating to proceedings in justices’ and police courts, and section 1042, relating to proceedings in the superior court, the defendant in a criminal action who pleads not guilty is entitled to demand that the issue be tried by a jury. In other words, the statute, irrespective of the constitution, secures the *577right. The evil involved is one which may well engage the serious attention of the legislature, but as long as the law remains as it is, I see no escape from the conclusion, that in any criminal action prosecuted in the name of the people of the state, the defendant must be tried by jury, unless in cases of misdemeanor a jury is waived.